United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2981
                                   ___________

John Clay,                            *
                                      *
             Appellant,               * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Arkansas.
                                      *
Larry G. Massanari, Commissioner,     * [UNPUBLISHED]
                               1
Social Security Administration,       *
                                      *
             Appellee.                *
                                 ___________

                          Submitted: April 19, 2001
                              Filed: April 24, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       John Clay appeals the district court’s2 order affirming the Commissioner’s
decision to deny disability insurance benefits and supplemental security income. We

      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
review that decision to determine whether it is supported by substantial evidence on the
record as a whole. See Ingram v. Chater, 107 F.3d 598, 600 (8th Cir. 1997). Having
carefully reviewed the record, including the evidence Clay submitted to the Appeals
Council, see Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000), we affirm.

      We do not consider the new documents Clay submitted with his notice of appeal
because he did not submit them below. See Delrosa v. Sullivan, 922 F.2d 480, 483-84
(8th Cir. 1991) (refusing to consider new evidence submitted on appeal). As to the
documents in the record, we believe the Administrative Law Judge (ALJ) properly
considered them in making his findings. Further, we find no basis for disturbing the
ALJ’s credibility determination, see Haggard v. Apfel, 175 F.3d 591, 594 (8th Cir.
1999) (decision of ALJ who considers, but for good cause expressly discredits,
claimant’s subjective complaints will not be disturbed), or his conclusion that Clay did
not have a severe impairment, see Nguyen v. Chater, 75 F.3d 429, 431 (8th Cir. 1996)
(claimant does not have severe impairment when impairment or combination of
impairments would have no more than minimal effect on claimant’s ability to work).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-